DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claim 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 18 recites a “computer-readable medium”, however, Applicant’s specification does not describe such computer-

Allowable Subject Matter
Claims 1-3, 7, 9-13, 16, 17, and 21-27 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Korodi et al. (USPAPN 2011/0248872) discloses:
reading pre-indexed information corresponding to a to-be-decoded file (see para [71], [72], and [85], reading indexing information corresponding to N encoded subsequences of a bitstream),
wherein 5the to-be-decoded file is based on variable-length coding (see para [71] and [72], wherein the N encoded subsequences are obtained by Huffman coding, which is a well-known type of variable length coding), and
wherein the pre-indexed information comprises information indicating one or more decoding boundaries (see para [71], [72], [74], and [82], the indexing information indicating lengths of each of the N encoded subsequences), and
storing the pre-indexed information (see para [72], [74], [81], and [82], the indexing information is stored in a header portion of the bitstream associated with the N encoded subsequences in the payload portion of the bitstream); and

wherein the data segments are divided according to one or more of the one or more decoding boundaries (see para [82], wherein the N encoded subsequences are parsed from the bitstream according to the lengths of each of the N encoded subsequences).
	However, Korodi does not disclose storing the pre-indexed information in a file associated with the to-be-decoded file or at a tail end of the to-be-decoded file. Similar reasons apply to claims 11, 21, 22, 24, and 26. Claim 18 also includes similar subject matter, however, is rejected under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 9-13, and 16-27 have been fully considered and are persuasive. The rejection under 35 U.S.C. 102(a)(1) of claims has been withdrawn. However, upon further consideration of the amended claims, a new ground(s) of rejection is made under 35 U.S.C. 101 for claims 18-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Soo Jin Park/Primary Examiner, Art Unit 2668